 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA

10
11   TYLER ASTORGA, an individual,               )    Case No.: 3:21-cv-00463-BEN-LL
                         Plaintiff,              )
12                                               )    ORDER DENYING DEFENDANT’S
13   v.                                          )    MOTION TO DISMISS AS MOOT
                                                 )
14   COUNTY OF SAN DIEGO; KEVIN
                                                 )    [ECF No. 5]
     BOEGLER, in his individual
15                                               )
     capacity; and DOES 1-25, inclusive,
                                                 )
16                       Defendant.              )
17                                               )
                                                 )
18
19   I.    INTRODUCTION
20         Plaintiff Tyler Astorga, an individual (“Plaintiff”), brings this action against
21   Defendants the County of San Diego; William Gore, in his individual and official capacity
22   (“Sheriff Gore”); Kevin Boegler, in his individual capacity (“Deputy Boegler”); and
23   DOES 1-25, inclusive (collectively, “Defendants”). Complaint, ECF No. 1.
24         Before the Court is the Sheriff Gore’s Motion to Dismiss the Complaint for Failure
25   to State a Claim (the “Motion”). ECF No. 5. After considering the papers submitted,
26   supporting documentation, and applicable law, the Court DENIES the Motion as MOOT
27   due to the filing of an amended complaint and dismisses the doe defendants in accordance
28   with the Court’s previous order.

                                                -1-
                                                                             3:21-cv-00463-BEN-LL
 1   II.    BACKGROUND
 2          This case is one of three cases filed in the Southern District pertaining to the Black
 3   Lives Matter protests that took place on May 30, 2020, in La Mesa, California. See
 4   Horton v. County of San Diego et al., Case No. 3:21-cv-00400-H-BGS; Segura v. City of
 5   La Mesa et al., Case No. 3:21-cv-00565-JM-MDD.
 6          A.     Statement of Facts
 7          Plaintiff, an eighteen (18) year-old, alleges that on May 30, 2020, he and his friends
 8   decided to join in a Black Lives Matter protest taking place in La Mesa, California.
 9   Compl., ECF No. 1 at 3, ¶ 1. When he arrived in La Mesa, he claims he was taken aback
10   by the energy and sheer number of people, so he and his friends decided to leave the
11   protest area and head home. Id. at 3, ¶ 3. Plaintiff alleges he arrived at his car around
12   midnight, got to his vehicle without incident, and started driving home. Id. at 3, ¶¶ 3-4.
13   While driving his car past the intersection of La Mesa Boulevard and Spring Street,
14   Plaintiff and his vehicle were hit with several metal-projectile beanbag rounds, fired from
15   a shotgun. Id. Plaintiff was struck in the head by a metal projectile bean bag round,
16   lacerating his head. Id. Plaintiff alleges that he “was properly driving in the street and
17   following traffic laws when he was struck,” but that “[t]he only thing Plaintiff did prior
18   to getting shot, was yell: ‘Fuck the police’ as he drove his vehicle past the officers.” Id.
19   at 3, ¶ 4, 3-4, ¶ 5.
20          On July 16, 2020, Plaintiff filed a claim for damages with the County of San Diego,
21   as required by California Government Code § 910. Compl. at 3, ¶ 9. Plaintiff did not
22   receive a response to his claim. Id.
23          B.     Procedural History
24          On March 16, 2021, Plaintiff filed his complaint pleading claims for relief for (1)
25   excessive force against Deputy Boegler and Does 1 through 50 pursuant to 42 U.S.C. §
26   1983 and his Fourth Amendment rights; (2) failure to properly train against the County
27   of San Diego pursuant to 42 U.S.C. § 1983 and Monell v. Department of Social Services
28
                                                  -2-
                                                                                 3:21-cv-00463-BEN-LL
 1   of the City of New York, 436 U.S. 658 (1978); (3) battery against Deputy Boegler; (4)
 2   intentional infliction of emotional distress against Deputy Boegler; (5) violation of the
 3   Ralph Act, Cal. Civ. Code § 51.7, against Deputy Boegler, the County of San Diego, and
 4   Does 1 through 25; and (6) violation of the Bane Civil Rights Act, Cal. Civ. Code § 52.1,
 5   against Deputy Boegler, the County of San Diego, and Does 1 through 25. See Compl.,
 6   ECF No. 1.
 7          Sheriff Gore was served with the Complaint on April 30, 2021, and had until May
 8   21, 2021 to respond. ECF No. 3 at 2. However, on May 10, 2021, Plaintiff and Sheriff
 9   Gore filed a Joint Motion to Extend Sheriff Gore’s Time to Respond to the Complaint to
10   June 4, 2021, ECF No. 3, which the Court granted on May 12, 2021, ECF No. 4.
11          On June 4, 2021, Sheriff Gore timely filed a Motion to Dismiss for Failure to State
12   a Claim, which was set to be heard on July 12, 2021, arguing that (1) the official capacity
13   claim against Sheriff Gore was duplicative and not viable given Plaintiff also asserted a
14   Monell claim and (2) the individual capacity claims failed to allege facts showing Sheriff
15   Gore’s involvement in supervision, policy implementation, or ratification leading to a
16   violation of Plaintiff’s civil rights. ECF No. 5-1 at 7.
17          On June 25, 2021, however, Plaintiff filed a First Amended Complaint, alleging the
18   same six claims for relief but removing Sheriff Gore as a defendant and removing the
19   official capacity allegations against Deputy Boegler, which the Court had noted were
20   duplicative in light of the Monell claim. ECF No. 6.
21   III.   DISCUSSION
22          “It is well-established in our circuit that an ‘amended complaint supersedes the
23   original, the latter being treated thereafter as non-existent.’” Ramirez v. Cty. of San
24   Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (reversing the court’s granting of the
25   defendants’ motion to dismiss the superseded first amended complaint and the resulting
26   dismissal of the case because the timely filed second amended complaint mooted the
27   motion to dismiss targeted at Plaintiff’s first amended complaint, which was no longer in
28   effect). “[A]n issue is moot when deciding it would have no effect within the confines of
                                                  -3-
                                                                               3:21-cv-00463-BEN-LL
 1   the case itself.” Tur v. YouTube, Inc., 562 F.3d 1212, 1214 (9th Cir. 2009). Here, Sheriff
 2   Gore’s Motion to Dismiss sought to dismiss Plaintiff’s original complaint, which is no
 3   longer operative due to Plaintiff’s filing of his First Amended Complaint. Thus, granting
 4   Defendant’s Motion to Dismiss would have no effect within the confines of this case.
 5   IV.   CONCLUSION
 6         For the above reasons, the Court DENIES Sheriff Gore’s Motion to Dismiss as

 7   MOOT and vacates the hearing set for July 12, 2021 at 10:30 a.m. The Court’s ruling is

 8   without prejudice to ability to file a new motion to dismiss the new operative pleading,

 9   should one be appropriate under the law.

10         Additionally, the Court noted in its previous order that the Federal Rules of Civil

11   Procedure do not permit doe defendants unless the plaintiff “makes specific allegations as

12   to how each doe defendant violated the plaintiff’s rights.” ECF No. 4 at 2:24-28. Plaintiff’s

13   First Amended Complaint still includes Does 1 through 25 but includes no specific

14   allegations as to how each individual doe defendant violated Plaintiff’s constitutional

15   rights. Accordingly, Does 1 through 25 are dismissed. See, e.g., Cavanaugh v. Cty. of San

16   Diego, No. 3:18-CV-02557-BEN-LL, 2020 WL 6703592, at *25 (S.D. Cal. Nov. 12, 2020),

17   judgment entered, No. 18-CV-02557-BEN-LL, 2020 WL 6702029 (S.D. Cal. Nov. 13,

18   2020) (dismissing Does 1 through 50 after noting “sua sponte, that the SAC also includes
19   allegations against Does 1 through 50,” which is improper”). Plaintiff may seek leave to
20   amend the complaint to add any additional parties that Plaintiff may find appropriate to
21   add pursuant to Rule 15 of the Federal Rules of Civil Procedure.
22         IT IS SO ORDERED.
23   DATED:       July 6, 2021
24                                                        HON. ROGER T. BENITEZ
                                                           United States District Judge
25
26
27
28
                                                 -4-
                                                                               3:21-cv-00463-BEN-LL
